Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with violating the prison disciplinary rule that prohibits the unauthorized possession of a tool after a search of his cell uncovered a precision screwdriver inside a harmonica case. Petitioner was found guilty *872following a disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
The misbehavior report and testimony from the correction officer who authored it and confiscated the item provide substantial evidence supporting the determination of guilt (see Matter of Burgess v Goord, 30 AD3d 877, 878 [2006]). Although the screwdriver was not listed on a contraband receipt in connection with other items confiscated from petitioner’s cell and eventually sent to his home, it was recorded on the misbehavior report and, therefore, complied with the contraband recording requirements set forth in Department of Correctional Services directive No. 4910 (VI) (B). We have reviewed petitioner’s remaining contention of hearing officer bias and find it to be without merit.
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.